Citation Nr: 0018579	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  95-25 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for cervical and 
lumbosacral strain, currently evaluated in combination as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from September 1972 to October 
1976.  This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a March 1994 rating 
decision of the Winston-Salem, North Carolina Regional Office 
(hereinafter "the RO") which continued a 10 percent 
combined disability evaluation for the veteran's service-
connected cervical and lumbosacral strain.  In September 
1998, the Board remanded this appeal to the RO to obtain 
private and/or Department of Veterans Affairs (hereinafter 
"VA") treatment records and to afford the veteran a VA 
orthopedic examination.  The RO was also requested to 
evaluate the veteran's cervical strain and lumbosacral strain 
as separate entities.  The veteran is presently represented 
in this appeal by the North Carolina Division of Veterans 
Affairs.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's cervical spine disorder has been reasonably 
shown to be productive of severe limitation of motion.  

3.  The veteran's lumbosacral spine disorder is productive of 
no more than lumbosacral strain with characteristic pain on 
motion and slight limitation of motion of the lumbosacral 
spine.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a 30 percent evaluation for 
cervical strain have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4, including §§ 4.3, 
4.7, 4.40, 4.45, 4.59 and Diagnostic Codes 5286, 5287, 5290, 
5295 (1999).  

2.  The schedular criteria for an evaluation in excess of 10 
percent for lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
Part 4, including §§ 4.3, 4.7, 4.40, 4.45, 4.59 and 
Diagnostic Codes 5286, 5287, 5292, 5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999), and if so, 
whether VA has properly assisted him in the development of 
his claims.  A "well-grounded" claim is one which is not 
implausible.  A review of the record indicates that the 
veteran's claims are plausible and that all relevant facts 
have been properly developed.  It is observed that the 
September 1998 remand noted that the veteran's cervical 
strain and lumbosacral strain involved two different 
anatomical areas and indicated that such disorders should be 
evaluated separately.  The Board observes that the RO did not 
evaluate the veteran's cervical strain and lumbosacral strain 
as separate disorders.  See Stegall v. West, 11 Vet.App. 268 
(1998).  The Board, therefore, will evaluate each disorder 
separately and assign separate disability evaluations.  As 
the veteran is presently assigned only a combined 10 percent 
disability evaluation for such disorders, there is no 
prejudice to the veteran.  Additionally, the Board observes 
that the September 1998 remand also requested that the 
veteran be afforded a VA orthopedic examination.  The 
examiner was requested, in part, to provide a detailed 
opinion as to the relationship, if any, between the veteran's 
cervical and lumbosacral strain and cervical myalgia and 
degenerative disc and joint disease of the cervical and 
lumbosacral spine.  The Board notes that the examiner, in a 
December 1999 addendum to a March 1999 VA spine examination 
report, did address the relationship between osteoarthritis 
of the cervical and lumbosacral spine and the veteran's 
service-connected cervical and lumbosacral strain.  However, 
the examiner did not provide a detained opinion or provide 
any rationale for his conclusion.  The Board observes that 
this matter has already been remanded on one occasion.  
Additionally, the record indicates that the veteran is 
presently suffering from disorders including schizophrenia.  
The Board is of the view, that an additional remand, at this 
time, for another examination, would unnecessarily prolong 
this matter and would place an undue burden on the veteran.  
The Board notes that recent examination reports referable to 
the veteran's present pathology are of record.  The Board is 
satisfied, therefore, that the total clinical and other 
documentary evidence available is sufficient for appellate 
determination of the issues presently on appeal.  
Accordingly, a remand, in order to allow for further 
development of the record is not appropriate.

I.  Increased Evaluation for Cervical Strain

A.  Historical Review

The veteran's service medical records indicate that he was 
seen in August 1973 with complaints of tenderness in the left 
lower lumbar paraspinal area and specifically at L2 and S1.  
He reported that there was no radiation of the pain.  A 
September 1973 treatment entry indicated that the veteran was 
seen for complaints of low back pain.  The impression was low 
back syndrome.  An October 1973 entry related an impression 
of malingering and the need to rule out muscle strain.  An 
August 1976 entry noted that the veteran complained of pain 
in his neck and low back.  The assessment, at that time, was 
muscle spasms.  An additional August 1976 entry indicated an 
assessment of paracervical muscle spasm.  A September 1976 
entry reported that the veteran was seen for re-evaluation of 
his back, neck and for headaches.  The impression was 
functional body aches.  A September 1976 examination report 
noted that the veteran was a chronic complainant with all of 
his positive responses in some way relating to his painful 
neck.  The October 1976 separation examination report noted 
that the veteran developed what appeared to be a 
psychosomatic complaint of neck pain that was negative to 
complete evaluation.  The examiner reported that he could 
find no evidence of disease of the veteran's neck or spine.  

The veteran underwent a VA orthopedic examination in December 
1976.  He reported that he had neck pain which began in 
August 1976.  The veteran indicated that the pain radiated to 
the top of both shoulders and that it had progressed mildly 
with associated stiffness.  He also complained of stiffness 
and soreness in the posterior cervical area.  The veteran 
further indicated that he had some low back pain of mild 
duration and mild character which was of approximately three 
years duration.  The examiner reported that there was good 
range of motion of the cervical spine and no significant 
tenderness.  There was a 2+ spasm in the upper lumbar spine 
with approximately 30 degrees decreased motion.  The examiner 
indicated that the neurological examination was unremarkable.  
The examiner reported that an X-ray of the cervical spine 
demonstrated some slight anterior wedging of the body of C5 
possibly related to an old trauma and that an X-ray of the 
lumbosacral spine was within normal limits (emphasis added).  
It was noted that an X-ray of the SI joints appeared to be 
satisfactory in the "AP" view.  The diagnoses included mild 
cervical strain syndrome with no significant disability and 
chronic lumbosacral strain syndrome, mild, with no 
significant disability.  The examiner specifically indicated 
that there did not appear to be any evidence of active 
arthritis.  

In March 1977, service connection was granted for cervical 
and lumbosacral strain.  A 20 percent evaluation, in 
combination, was assigned.  

The veteran underwent a VA orthopedic examination in November 
1978.  The examiner reported that examination of the cervical 
spine was negative except for some tenderness on squeezing of 
the left trapezius.  Lateral motion of the head to each side 
was full, but with some tenderness on the extremes.  It was 
noted that flexion was also full.  The examiner reported that 
examination of the lumbar spine showed no spasm or deformity.  
The veteran had full range of motion with some discomfort in 
the extremes.  A November 1978 VA general medical examination 
report indicated a diagnosis of no orthopedic pathology of 
the cervical or lumbar spine noted.  

A January 1979 rating decision reduced the combined 
disability evaluation for the veteran's service-connected 
cervical strain and lumbosacral strain to 10 percent.  The 10 
percent combined disability evaluation has remained in 
effect.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Diagnostic 
Code 5003 (1999).  Slight limitation of motion of the 
cervical spine warrants a 10 percent evaluation.  A 20 
percent evaluation requires moderate limitation of motion.  A 
30 percent evaluation requires severe limitation of motion.  
38 C.F.R. Part 4, Diagnostic Code 5290 (1999).  Ankylosis of 
the cervical spine at a favorable angle warrants a 30 percent 
evaluation.  A 40 percent evaluation requires fixation at an 
unfavorable angle.  38 C.F.R. Part 4, Diagnostic Code 5287 
(1999).  Complete bony fixation of the spine (ankylosis) at a 
favorable angle warrants a 60 percent evaluation.  38 C.F.R. 
Part 4, Diagnostic Code 5286 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

Private and VA treatment records, including VA examination 
reports, dated from January 1991 to December 1992 indicated 
that the veteran was treated for disorders including his 
cervical and lumbosacral spine disorders.  In an October 1991 
statement, Gregory F. Schmizzi, M.D., reported that he had 
read VA treatment reports and that he understood the veteran 
was injured during service and sustained an injury to his 
neck and low back which required hospitalization.  It was 
noted that since his discharge, the veteran had suffered 
recurrent episodes of back and neck pain as well as his leg 
giving way on him.  It was also reported that in October 
1990, the veteran fell up against a wall and sustained a re-
exacerbation of his neck and low back pain.  Dr. Schmizzi 
indicated that the veteran had pain which radiated into his 
left hand and for a short time into his right hand from the 
cervical spine area as well as low back pain which radiated 
into the left leg.  Dr. Schmizzi indicated that magnetic 
resonance imaging studies had shown an asymmetric bulging 
disc which protruded in the neural foramina at the L3 nerve 
root on the left and that plain X-rays had shown degenerative 
changes in the cervical spine at the C5-C6 level.  Dr. 
Schmizzi stated that it seemed to him that the veteran's 
degenerative changes were indeed related to the injury 
sustained during service.  Dr. Schmizzi noted that the 
veteran's present condition was a cumulative affect of all 
injuries sustained to his cervical and lumbar spine and that 
clearly the veteran had no episodes of recurrent neck or back 
pain prior to his original injury in service.  Private 
treatment records dated from January 1993 to November 1996 
indicated that the veteran was treated for disorders 
including his cervical and lumbar spine disorders.  

VA treatment records dated from February 1993 to December 
1996 referred to continued treatment.  The veteran underwent 
a VA general medical examination in January 1997.  He 
complained of constant back and neck pain .  The veteran also 
complained of pain in the left leg and shoulder.  The 
examiner reported that the veteran held his back and neck 
stiffly.  It was noted that the veteran was unwilling to bend 
the neck or flex the neck in any direction.  The examiner 
noted that the veteran had preserved lumbar lordosis and that 
he had no tenderness on the examination.  The examiner stated 
that the veteran was unwilling to bend forward, sideways, or 
to twist his back.  The examiner reported that the veteran 
was seen to bend on lifting himself on and off the 
examination table to forward flexion of at least 60 degrees 
and lateral bending at least to 20 degrees.  Deep tendon 
reflexes were present and symmetrical for the lower 
extremities.  It was observed that the veteran walked slowly 
with a cane favoring his right lower extremity.  The 
diagnoses included cervical degenerative disease of the 
cervical spine and lumbar degenerative disease and 
intervertebral disc disease.  The examiner commented that he 
was unable to state any probable cause for the veteran 
degenerative disease of the cervical spine and lumbar spine.  
The examiner stated that he had no reason to believe, from 
the information available, that such stemmed from or was 
caused by the veteran's military service.  

VA treatment records dated from September 1997 to October 
1998 indicated that the veteran continued to receive 
treatment.  Private treatment records from August 1997 to 
November 1998 indicated that the veteran was treated for 
several disorders.  In a November 1998 statement, Ricky 
Thomas, M.D., indicated that the veteran had been under his 
care for disorders including degenerative joint disease of 
the back.  Dr. Thomas indicated that he strongly urged that 
the veteran's compensation be adjusted.  

The veteran underwent a VA spine examination in February 
1999.  It was noted that the veteran was diagnosed many years 
earlier with lumbosacral strain which over the years had 
developed questionable neuropathic symptoms involving the 
upper spine, upper back, shoulder, and the lower spine and 
legs.  It was noted that the veteran had continued to have 
pain and was presently wheelchair-bound.  The examiner 
reported that the veteran was acting out in a very 
schizophrenic way and that he was delusional.  The examiner 
stated that the veteran was unwilling to be examined and that 
he complained of pain in all of his joints.  It was observed 
that the veteran was sitting in a wheelchair and was 
unwilling to get out of it to be examined.  The diagnoses 
were degenerative joint disease of the cervical spine and 
degenerative joint disease of the lumbosacral spine with 
chronic pain and neuropathic symptoms.  

The veteran also underwent a VA spine examination in March 
1999.  He complained of intermittent cervical pain radiating 
into the left upper extremity associated with pain and 
paresthesias in the left thumb.  The veteran also complained 
of intermittent lumbosacral pain associated with pain and 
numbness in both lower extremities.  The examiner noted that 
the veteran was ambulatory with a cane without evidence of a 
limp and that he was wearing a lumbosacral corset.  The 
examiner reported that examination of the cervical spine 
revealed a normal external appearance of the posterior 
cervical spine without thickening or spasm of the posterior 
cervical musculature.  It was noted that the veteran 
complained of tenderness upon palpation over the lower 
cervical vertebrae.  The examiner indicated that there was a 
limited range of motion about the cervical spine.  Forward 
flexion was 15 degrees, extension was 10 degrees, right and 
left lateral flexion was 5 to 10 degrees and right and left 
rotation was 15 degrees.  The examiner reported that the 
veteran refused to move his shoulders.  Deep tendon reflexes 
in the upper extremities were hypoactive, but equal 
bilaterally.  The sensory examination was within normal 
limits in the upper extremities.  

The examiner reported that examination of the veteran's 
lumbosacral spine revealed a normal lumbar lordosis when 
standing without body list or spasm of the paraspinal 
musculature.  The veteran was nontender to palpation over the 
lumbar spine.  The examiner noted that the veteran refused to 
carry out the requested active movements about the 
lumbosacral spine.  Deep tendon reflexes were hypoactive, but 
equal bilaterally at the knees and ankles and the sensory 
examination was within normal limits.  The examiner indicated 
diagnoses of osteoarthritis of the cervical and lumbosacral 
spine.  The examiner commented that he was unable to observe 
weakened movement, incoordination or excessive fatigability 
in motion of the cervical and lumbosacral spine due to the 
patients refusal to carry out requests as far as movement of 
the cervical and lumbosacral spine.  A March 1999 
radiological report, as to the cervical and lumbosacral spine 
indicated, as to an impression, that the cervical spine 
demonstrated early degenerative joint disease preferentially 
localized to the C4-C5, C5-C6, C6-C7 levels with a question 
of remote compression injury involving the C6 vertebrae.  
Posterior subluxation of C5 was also noted.  Additionally, it 
was reported that there was a suggestion of mild muscle spasm 
involving the cervical spine demonstrated by straightening of 
the cervical lordosis.  It was further indicated that there 
were early degenerative changes involving the lower lumbar 
spine.  In a December 1999 addendum, the examiner reported 
that the osteoarthritis of the veteran's cervical and 
lumbosacral spine were not related to the cervical and 
lumbosacral strain suffered by the veteran in service.  The 
examiner stated that any further explanation would be pure 
speculation.  

Motion impairment of the cervical spine reasonably meets the 
schedular description of "severe".  38 C.F.R. Part 4, 
Diagnostic Code 5290 (1999).  The examiner conducting the 
March 1999 VA examination was asked to provide reasoning for 
a requested opinion which, in effect, limited the scope of 
current impairment which could be attributed to the service 
connected disability.  There are indications in the file 
which suggest to the contrary.  As these circumstances have 
not been satisfactorily explained or accounted for, the 
evidence is found to be in equipoise with regard to assessing 
the extent to which service connected pathology is present in 
this case.  At present, there is no valid clinical basis for 
differentiating between components of his disability picture 
as being service connected, or otherwise.  We are not 
remanding this case for reasons previously stated, as well as 
uncertainties with regard to what the veteran's mental status 
would be at the time of any newly scheduled examination.  The 
veteran's mental status does seem to be a factor with regard 
to whether there are productive findings obtained during an 
examination.  A 30 percent evaluation is the maximum 
allowable disability evaluation under the appropriate 
schedular criteria noted above.  Additionally, ankylosis of 
the cervical spine has not been shown.  38 C.F.R. Part 4, 
Diagnostic Code 5286, 5287 (1999).  

II.  Increased Evaluation for Lumbosacral Strain

A.  Historical Review

The evidence relative to this issue was discussed above.  

B.  Increased Evaluation

A noncompensable evaluation is warranted for lumbosacral 
strain where there are only slight subjective symptoms.  A 10 
percent evaluation requires characteristic pain on motion.  A 
20 percent evaluation requires muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  38 C.F.R. Part 4, Diagnostic Code 
5295 (1999).  Slight limitation of motion of the lumbar spine 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate limitation of motion.  38 C.F.R. Part 4, 
Diagnostic Code 5292 (1999).  Ankylosis of the lumbar spine 
at a favorable angle warrants a 10 percent evaluation.  A 50 
percent evaluation requires fixation at an unfavorable angle.  
38 C.F.R. Part 4, Diagnostic Code 5289 (1999).  Complete bony 
fixation of the spine (ankylosis) at a favorable angle 
warrants a 60 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 5286 (1999).  

The Board has weighed the evidence of record.  It is observed 
that the clinical and other probative evidence of record 
fails to indicate that the veteran suffers from 
symptomatology productive of more than slight limitation of 
motion of the lumbar spine, however differentiated.  38 
C.F.R. Part 4, Diagnostic Code 5292 (1999).  The most recent 
March 1999 VA spine examination report noted that the veteran 
complained of intermittent lumbosacral pain associated with 
pain and numbness in both lower extremities.  The examiner 
indicated that the veteran was ambulatory with a cane without 
evidence of a limp.  The examiner reported that examination 
of the veteran's lumbosacral spine revealed a normal lumbar 
lordosis when standing without body list or spasm of the 
paraspinal musculature.  The examiner noted that the veteran 
was nontender to palpation over the lumbar spine.  The 
examiner also indicated that the veteran refused to carry out 
the requested active movements about the lumbosacral spine.  
The diagnoses included osteoarthritis of the lumbosacral 
spine.  The examiner commented that he was unable to observe 
weakened movement, incoordination or excessive fatigability 
of motion due to the veteran's refusal to carry out requests 
as far as movement of the lumbosacral spine.  Additionally, 
the Board notes that the February 1999 VA spine examination 
report noted that the veteran was unwilling to be examined 
and that he complained of pain in all of his joints.  

Further, the January 1997 VA general medical examination 
report noted that the veteran had a preserved lumbar lordosis 
and no tenderness on the examination.  It was noted that the 
veteran was unwilling to bend forward, sideways, or to twist 
his back.  The examiner did note that the veteran was seen to 
bend on lifting himself on and off the examination table to a 
forward flexion of at least 60 degrees and lateral bending to 
ate least 20 degrees.  The diagnoses, at that time, included 
lumbar degenerative disease and intervertebral disc disease.  
The Board notes that the veteran was apparently unwilling to 
cooperate with attempts to determine the range of motion of 
his lumbosacral spine.  The Board, therefore, must evaluate 
his claim based on the evidence of record that is available.  
See Wood and Olson.  The Board observes that the medical 
evidence of record fails to indicate moderate limitation of 
motion of the lumbosacral spine as required for a 20 percent 
disability evaluation pursuant to the appropriate schedular 
criteria noted above.  Further, the Board notes that clinical 
evidence indicating lumbosacral strain on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position, as required for a 20 percent evaluation 
pursuant to 38 C.F.R. Part 4, Diagnostic Code 5295 (1999), 
has also not been shown.  As noted above, the March 1999 VA 
spine examination report indicated that there was a normal 
lumbar lordosis with no spasm of the paraspinal musculature.  

The Board has considered the October 1991 statement from Dr. 
Schmizzi.  However, the Board notes that such statement is 
not particularly helpful in terms of assessing the veteran's 
present symptomatology, as to his service-connected 
lumbosacral strain, or in resolving doubt in favor of the 
veteran in reference to an increased disability evaluation.  
Therefore, the Board concludes that the 10 percent disability 
evaluation sufficiently provides for the veteran's present 
level of disability.  The Board also finds that the veteran's 
present disability evaluation encompasses his objectively 
ascertainable functional impairment due to pain.  38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1998).  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  


ORDER

A 30 percent evaluation for cervical strain is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  An evaluation in excess of 10 percent for 
lumbosacral strain is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

